       Case 7:19-cv-00341 Document 5 Filed on 10/25/19 in TXSD Page 1 of 7




                            THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

 LISA SANCHEZ & MICHAEL SANCHEZ, AS                 §
 NEXT FRIENDS OF ANDRE SANCHEZ &                    §
 MICHAEL SEBASTIAN SANCHEZ,                         §    CIVIL ACTION NO. 7:19-CV-00341
        Plaintiffs,                                 §
 v.                                                 §    JURY DEMANDED
                                                    §
 DOW, INC., THE DOW CHEMICAL                        §
 COMPANY, DOW AGROSCIENCES LLC, &                   §
 CORTEVA, INC.,                                     §
       Defendants.                                  §


                                  JOINT DISCOVERY PLAN
                                     UNDER FRCP 26(f)
                 [Please restate the instruction in bold before furnishing the information.]

1.      State when and in what manner the parties conferred as required by Rule 26(f), and
        identify the counsel and/or parties who participated in the conference.

        The Rule 26(f) conference took place by telephone on October 17, 2019, and continued by
        telephone on October 22, 2019. Counsel for Plaintiffs Trey Martinez and Eduardo Ortiz,
        and counsel for the Defendants Jonathan Shoebotham and William Padgett, participated in
        the conference.

2.      List by case number and court any cases related to this one that are pending in any
        state or federal court and describe how they are related.

        There is no pending case related to this one. However, these same Plaintiffs filed an
        essentially identical prior case against two of the Defendants in the current case, Dow
        AgroSciences LLC (“DAS”) and The Dow Chemical Company (“TDCC”), as well as
        several other defendants, in Cause no. C-1199-09-F, Lisa Sanchez and Michael Sanchez,
        as next friends of Andre Christian Sanchez and Michael Sebastian Sanchez, Minors v. Dow
        AgroSciences, LLC, et al., in the 332nd Judicial District Court of Hidalgo County, Texas
        “Sanchez I”). The prior case was filed on April 29, 2009. TDCC was nonsuited from the
        prior case on or about February 4, 2010, and DAS was nonsuited from the prior case on or
        about August 17, 2011. Defendants understand that Plaintiffs entered into substantial
        settlements with the other defendants in Sanchez I, and nonsuited at least one other
        defendant in Sanchez I, Cheminova.

3.      Briefly describe what this case is about.

        Plaintiffs allege that Andre Christian Sanchez and Michael Sebastian Sanchez suffer from
        severe developmental disorders, which they claim were caused by the alleged exposures of
        their parents Lisa and Michael Sanchez in their pest control business to chlorpyrifos

                                                     1
526936.000002 22843909.1
       Case 7:19-cv-00341 Document 5 Filed on 10/25/19 in TXSD Page 2 of 7




        containing insecticides manufactured and sold by Defendants.

        Defendants contend that this case is barred by the applicable Texas statute of limitations
        and statute of repose. Defendants further deny that Lisa or Andre/Michael were exposed
        to any product that they manufactured or sold, or that any such product was the cause of
        any injuries or damages to the Plaintiffs. Defendants incorporate herein the defenses
        alleged in their Answer.

4.      Specify the allegation of federal jurisdiction.

         This case was removed from the 430th District Court of Hidalgo County pursuant to 28
         USC §§ 1332, 1441, and 1446. This Court maintains jurisdiction over this action under
         28 USC § 1332, as there exists complete diversity between the parties and the amount in
         controversy exceeds the sum or value of $75,000.00, exclusive of interests and costs.

5.      Name the parties who disagree with the jurisdictional allegations and state their
        reasons.

        None.

6.      List anticipated additional parties that should be included, when they can be added,
        and by which parties desire their inclusion.

        The parties do not anticipate adding additional parties.

7.      List anticipated interventions.

        The parties are not aware of any anticipated interventions.

8.      Describe any class-action issues.

        There are no class-action issues.

9.      State whether each party represents that it has made the initial disclosures required
        by FRCP 26(a). If not, describe the arrangements that have been made to complete
        such disclosures.

        At the Rule 26(f) conference, counsel agreed to make initial disclosures by November 27,
        2019.

10.     Describe the discovery plan agreed by the parties by stating:

        A.       What changes should be made in the timing, form or requirement for
                 disclosures under Rule 26(a).

                 Plaintiffs and Defendants have agreed to make initial disclosures by November 27,
                 2019.


                                                 2
526936.000002 22843909.1
       Case 7:19-cv-00341 Document 5 Filed on 10/25/19 in TXSD Page 3 of 7




                 Defendants plan to file early motions for summary judgment based upon the Texas
                 statute of limitations and Texas statute of repose. As noted above, on April 29,
                 2009, these same Plaintiffs filed a prior case against Defendants Dow AgroSciences
                 LLC (“DAS”) and The Dow Chemical Company (“TDCC”), and other defendants,
                 in the 332nd District Court of Hidalgo County, Texas. Plaintiffs nonsuited TDCC
                 on or about February 4, 2010, and nonsuited DAS on or about August 17, 2011.
                 Defendants’ motions for summary judgment will seek a final judgment dispositive
                 of this case. Defendants propose to focus discovery during the first 90 days on
                 issues concerning this prior case, including discovery regarding the conduct and
                 disposition of the prior case after DAS was nonsuited, and discovery regarding any
                 settlements obtained by Plaintiffs from other defendants in connection with the
                 prior case. Defendants propose to conclude this discovery and file motions for
                 summary judgment by February 28, 2020.

        B.       When and to whom the plaintiff anticipates it may send interrogatories.

                 Plaintiffs anticipate sending interrogatories to the Defendants by January 31, 2020.

        C.       When and to whom the defendant anticipates it may send interrogatories.

                 Defendants anticipate sending interrogatories to Plaintiffs by December 2, 2019.

        D.       Of whom and by when the plaintiff anticipates taking oral depositions.

                 Plaintiffs anticipate taking the depositions of Defendants’ corporate
                 representatives and any fact witnesses disclosed by the Defendants.

        E.       Of whom and by when the defendant anticipates taking oral depositions.

                 Defendants anticipate taking the depositions of the Plaintiffs Lisa and Michael
                 Sanchez within the next 180 days.

                 Defendants anticipate taking the depositions of any fact witnesses disclosed by
                 the Plaintiffs, to the extent necessary and/or not previously deposed in Sanchez I.

        F.       When the plaintiff (or the party with the burden of proof on an issue) will be
                 able to designate experts and provide the reports required by Rule 26(a)(2)(B),
                 and when the opposing party will be able to designate responsive experts and
                 provide their reports.

                 Plaintiffs anticipate that they will be able to designate experts and provide reports
                 by September 30, 2020.

                 Defendants anticipate that they will be able to designate experts and provide reports
                 by November 30, 2020.

        G.       List expert depositions the plaintiff (or the party with the burden of proof on
                 an issue) anticipates taking and their anticipated completion date. See Rule

                                                   3
526936.000002 22843909.1
       Case 7:19-cv-00341 Document 5 Filed on 10/25/19 in TXSD Page 4 of 7




                 26(a)(2)(B) (expert report).

                 Plaintiffs anticipate taking the depositions of any experts designated by Defendants,
                 and anticipates completing them by January 29, 2021.

        H.       List expert depositions the opposing party anticipates taking and their
                 anticipated completion date. See Rule 26(a)(2)(B) (expert report).

                 Defendants anticipate taking the depositions of any experts designated by Plaintiffs,
                 and anticipates completing them by November 13, 2020.

11.     If the parties are not agreed on a part of the discovery plan, describe the separate
        views and proposals of each party.

        Not applicable.

12.     Specify the discovery beyond initial disclosures that has been undertaken to date.

        The parties have not undertaken discovery beyond initial disclosures in this case. However,
        the parties engaged in extensive discovery for over two years in the prior case which was
        filed in the 332nd District Court of Hidalgo County, Texas.

13.     State the date the planned discovery can reasonably be completed.

        Defendants propose to complete discovery necessary to file their motions for summary
        judgment based upon the statute of limitations and statute of repose by February 28, 2020.
        If additional discovery is necessary thereafter, the parties believe it can be completed by
        May 28, 2021.

14.     Describe the possibilities for a prompt settlement or resolution of the case that were
        discussed in your Rule 26(f) meeting.

        All parties are open to the possibilities of prompt settlement resolution.

15.     Describe what each party has done or agreed to do to bring about a prompt
        resolution.

        Each party has agreed to cooperate in sharing informal information, including
        information and documents related to the proceedings in Sanchez I, in the very near
        future for various reasons.

16.     From the attorneys' discussion with the client, state the alternative dispute resolution
        techniques that are reasonably suitable, and state when such a technique may be
        effectively used in this case.

        Mediation will likely be the ADR technique most suitable in this case.



                                                   4
526936.000002 22843909.1
       Case 7:19-cv-00341 Document 5 Filed on 10/25/19 in TXSD Page 5 of 7




17.     Magistrate judges may now hear jury and non-jury trials. Indicate the parties' joint
        position on a trial before a magistrate judge.

        The parties do not agree on a trial before a magistrate judge.

18.     State whether a jury demand has been made and if it was made on time.

        A timely jury demand was made by both Plaintiffs and Defendants.

19.     Specify the number of hours it will take to present the evidence in this case.

        Due to the complexity of the scientific and medical issues, and the need for expert
        testimony, the parties estimate that it will take approximately 80 hours to present the
        evidence in this case.

20.     List pending motions that could be ruled on at the initial pretrial and scheduling
        conference.

        Defendants have filed a motion for admission of William Padgett pro hac vice. This motion
        is unopposed by Plaintiffs.

21.     List other motions pending.

        None at this time.

22.     Indicate other matters peculiar to this case, including discovery, that deserve the
        special attention of the court at the conference.

        Defendants intend to file early motions for summary judgment based upon the Texas
        statutes of limitations and repose. These motions will seek a final judgment dispositive of
        this case. As noted above, Defendants propose to focus discovery during the first 90 days
        of the discovery period on obtaining evidence relevant to these motions for summary
        judgment. This would include evidence regarding the case previously filed by Plaintiffs in
        state court, and in particular the conduct and disposition of that case after DAS was
        nonsuited, and any settlements by the Plaintiffs with other defendants in that prior case.
        Defendants propose that the parties focus on this discovery at the beginning of the
        discovery period in order to allow for the filing of motions for summary judgment by
        February 28, 2020.

23.     List the names, bar numbers, addresses and telephone numbers of all counsel.

        Counsel for Plaintiffs :                      Benigno (Trey) Martinez
                                                      State Bar No. 00797011
                                                      Tomas Tijerina
                                                      State Bar No. 24070746
                                                      Eduardo T. Ortiz
                                                      State Bar No. 24092926
                                                      Law Office of Benigno (Trey) Martinez

                                                 5
526936.000002 22843909.1
       Case 7:19-cv-00341 Document 5 Filed on 10/25/19 in TXSD Page 6 of 7




                                            1201 E. Van Buren
                                            Brownsville, Texas 78520
                                            956-546-7159
                                            956-544-0602 (Fax)

        Counsel for Defendants:             Jonathan B. Shoebotham
                                            State Bar No. 18286800
                                            Federal ID No. 2954
                                            Caitlin Gernert
                                            State Bar No. 24093140
                                            Thompson & Knight LLP
                                            811 Main Street, Suite 2500
                                            Houston, Texas 77002
                                            Phone: (713) 654-8111
                                            Fax: (713) 654-1871

                                            William Padgett
                                            Barnes & Thornburg LLP
                                            11 South Meridian Street
                                            Indianapolis, IN 46204-3535
                                            Direct: (317) 231-7353
                                            Mobile: (317) 627-6357
                                            Fax: (317) 231-7433
                                            (pending application for admission
                                            pro hac vice)



Dated: October 25, 2019                     Respectfully submitted,

                                      By:   /s/ Benigno (Trey) Martinez
                                            Benigno (Trey) Martinez
                                            State Bar No. 00797011
                                            Tomas Tijerina
                                            State Bar No. 24070746
                                            Eduardo T. Ortiz
                                            State Bar No. 24092926

                                            LAW OFFICE OF BENIGNO (TREY)
                                            MARTINEZ
                                            1201 E. Van Buren
                                            Brownsville, Texas 78520
                                            956-546-7159
                                            956-544-0602 (Fax)

                                            ATTORNEYS FOR PLAINTIFFS



                                        6
526936.000002 22843909.1
       Case 7:19-cv-00341 Document 5 Filed on 10/25/19 in TXSD Page 7 of 7




                                     By:    /s/ Jonathan B. Shoebotham
                                            Jonathan B. Shoebotham
                                            Attorney-In-Charge
                                            State Bar No. 18286800
                                            Federal ID No. 2954
                                            jonathan.shoebotham@tklaw.com
                                            Caitlin Gernert
                                            State Bar No. 24093140

                                            THOMPSON & KNIGHT LLP
                                            811 Main Street, Suite 2500
                                            Houston, Texas 77002
                                            Phone: (713) 654-8111
                                            Fax: (713) 654-1871

                                     ATTORNEYS FOR DEFENDANTS
                                     CORTEVA, INC., DOW, INC., THE DOW
                                     CHEMICAL COMPANY, AND DOW
                                     AGROSCIENCES LLC




                                        7
526936.000002 22843909.1
